              Case 1:20-cv-06403-CM Document 6 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOUBACAR B. TAAL,

                              Plaintiff,
                                                                      20-CV-6403 (CM)
                       -against-
                                                                           ORDER
 ST. MARY’S BANK,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On August 17, 2020, the Court transferred the matter to

the United States District Court for the District of New Hampshire. (ECF No. 2.) On October 16,

2020, the Court received from Plaintiff a motion under Rules 59(e) and 60(b) of the Federal

Rules of Civil Procedure in which he challenges the order transferring the case. (ECF No. 4.)

Because this Court no longer has jurisdiction over the action, Plaintiff must make any motion

challenging the transfer order in the District of New Hampshire.

                                           DISCUSSION

       The transfer of a case divests the transferor court of jurisdiction over the action. Drabik v.

Murphy, 246 F.2d 408, 409 (2d Cir. 1957) (holding that district court did not have jurisdiction to

rule on motion following physical transfer of case). The transferor court retains jurisdiction over

the action only if the party seeking review acts to stay the transfer “prior to receipt of the action’s

papers by the clerk of the transferee court.” Warrick v. Gen. Electric Co., 40 F.3d 736, 739 (2d

Cir. 1995).

       The Court directed that this matter be transferred to the District of New Hampshire on

August 17, 2020, and the clerk of that court confirmed receipt on August 25, 2020. Plaintiff filed

this motion almost two months after the transfer was confirmed. Because this Court no longer
           Case 1:20-cv-06403-CM Document 6 Filed 10/20/20 Page 2 of 2




has jurisdiction over the action, if Plaintiff wishes to challenge the transfer, he must do so in the

District of New Hampshire. The Court denies Plaintiff’s motion for reconsideration of the order

transferring this action.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s motion for reconsideration (ECF No. 4 ) is denied. All other pending

matters are terminated. The Clerk of Court is also directed not to accept any further submissions

under this docket number except for papers directed to the United States Court of Appeals for the

Second Circuit.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    October 20, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
